DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 02/22/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/23/2019 and 01/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 2016/0135172 A1), hereinafter referred to as Sun.

	Regarding claim 5, Sun teaches a user equipment (Sun - Fig. 1B; Paragraph [0009], note method for uplink transmission by a user equipment (UE); Paragraph [0037], note access terminals may be referred to or implemented as UEs) comprising:
	a controller configured to receive a dedicated signaling from a base station (Sun - Fig. 1B; Paragraph [0055], note processor 180 can include a transceiver processor associated with transceiver 160; Paragraph [0083], note the eNodeB may use RRC signaling (dedicated signaling) to assign the interlace (for each UE); Paragraph [0084], note the first interlace assignment may be received by the UE in RRC signaling), wherein
	the controller is configured to transmit an interlaced physical uplink control channel (PUCCH) based on interlace related information included in the dedicated signaling (Sun - Fig. 5; Paragraph [0095], note the UE having payload PL-A (representing a PUCCH as an example) for uplink transmission; Paragraph [0096], note assign interlace 0 for the uplink transmission of payload PL-A), and
	resource blocks used for the interlaced PUCCH transmission are arranged with a predetermined frequency interval (Sun - Fig. 5, note interlace 0 comprises RB0, RB10, RB20, etc. (frequency interval of 10RBs)).

	Regarding claim 6, Sun teaches wherein an interlace mapping is applied to the transmission of the physical uplink shared channel (PUSCH) to the base station (Sun - Fig. 5; Paragraph [0095], note assignment of interlaced resource blocks, the UE having payload PL-B (representing a PUSCH as an example) for uplink transmission),
	the interlace mapping has a plurality of patterns as arrangement patterns of a plurality of resource blocks distributed on the frequency axis while overlapping on the time axis (Sun - Fig. 5, note interlace 0 comprising RB0, RB10, RB20, etc. and interlace 2 comprising RB2, RB12, RB22, etc. on a subframe), and
	the controller is configured to transmit the interlaced PUCCH by using one pattern selected from the plurality of patterns (Sun - Fig. 5; Paragraph [0096], note Paragraph [0096], note assign interlace 2 for a second payload PL-B).

	Regarding claim 7, Sun teaches wherein the one pattern has a plurality of groups with different resource blocks used for transmitting the interlaced PUCCH (Sun - Fig. 5, note interlace 0 comprising RB0, RB10, RB20, etc. (different combinations of RBs may represent different groups)), and
	the controller is configured to transmit the interlaced PUCCH by using one group selected from among the plurality of groups (Sun - Paragraph [0096], note assign interlace 0 for the uplink transmission of payload PL-A (representing a PUCCH as an example, see Paragraph [0095]) using RB10).

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 5, except the claim is written from the perspective of the base station, which is taught by Sun (Sun - Fig. 8; Paragraph [0037], note access points may be referred to or implemented as base stations, eNodeBs, etc.; Paragraph [0083], note the eNodeB may use RRC signaling (dedicated signaling) to assign the interlace (for each UE)).

	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 5, except the claim is written in a method claim format.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Enomoto et al. (US 2012/0307781 A1), hereinafter referred to as Enomoto.

	Regarding claim 8, Sun does not teach wherein the plurality of resource blocks include a pair of resource blocks located at both ends of a system bandwidth within one slot.
(Enomoto - Fig. 3; Paragraph [0064], note in PUCCH, the PRB pairs are located in several resource blocks on both ends of the system bandwidth).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Enomoto into Sun in order to include resource blocks at both ends of a system bandwidth in an interlace to increase frequency diversity (Enomoto - Paragraph [0064]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Papasakellariou (US 2017/0273056 A1, provisional application no. 62/313,900).

	Regarding claim 10, Sun does not teach wherein the controller is configured to receive, from the base station, information indicating an interlace index, and the controller is configured to determine the resource blocks used for the interlaced PUCCH transmission based on the interlace index.
	In an analogous art, Papasakellariou teaches wherein the controller is configured to receive, from the base station, information indicating an interlace index (Papasakellariou - Paragraph [0126], provisional page 17 lines 15-24, note a UE can be allocated by an eNB one or more interlaces of RBs, assigning interlaces with consecutive indexes), and
	the controller is configured to determine the resource blocks used for the interlaced PUCCH transmission based on the interlace index (Papasakellariou - provisional page 20 lines 7-11, note some indexes of interlaces can be semi-statically configured for PUCCH transmissions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou into Sun in order to include allocate interlaces to UEs for PUCCH transmissions, improving channel estimation (Papasakellariou - Paragraph [0126], provisional page 17 lines 15-24).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wei et al. (US 2016/0037352 A1) discloses receiving RRC signaling indicating interlaces of RBs available for PUCCH transmission.
	Yerramalli et al. (US 2016/0174214 A1) discloses allocating an interlace of resources for a UE for PUSCH and PUCCH transmissions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461